DETAILED ACTION
This Office Action is in response to Application filed January 7, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on July 28, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 7,559,826) in view of Shibata et al. (US 9,954,059) and/or Sugawara et al. (US 7,737,531) and further in view of Yoshida et al. (US 2008/0076334)
Regarding claim 1, Sekiya discloses a semiconductor substrate (top portion above protection member 1 in Fig. 7) for forming a device thereon (col. 1, lines 43-47), comprising: a first substrate region (concave portion W3) as an inner region having a first thickness (col. 5, lines 36-38); and a second substrate region (ring-like reinforcement portion W4) surrounding an outer periphery of the first substrate region 
Sekiya differs from the claimed invention by not showing the semiconductor substrate is a wide-gap semiconductor substrate, the first thickness is not less than 10 µm and not more than 50 µm, and the second substrate region is formed to have the second thickness of 100 µm to 350 µm and set to have a radial width of 1 mm to 10 mm.
Shibata et al. disclose a semiconductor substrate (10 in Fig. 1) comprising a SiC substrate (col. 5, lines 7-9).
In addition, Sugawara et al. disclose a semiconductor substrate comprising a SiC substrate or a compound semiconductor (col. 8, lines 14-15).
Since both Sekiya and Shibata et al./Sugawara et al. teach a semiconductor substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor substrate disclosed by Sekiya can be a wide-gap semiconductor substrate such as SiC as disclosed by Shibata et al. and/or Sugawara et al., because (a) as Shibata et al. and Sugawara et al. disclose, a SiC substrate, which is a wide-gap semiconductor substrate, has been commonly employed in forming semiconductor devices on it, (b) a wide-gap semiconductor substrate such as SiC has a high thermal conductivity, and therefore, has been commonly and widely employed in forming power semiconductor devices, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Sekiya further discloses that the first thickness (thickness of region W3) is about 20 to 100 µm (col. 5, lines 36-38), and the second substrate region is formed to have the second thickness (thickness of region W4) of about 300 µm to 400 µm (col. 5, lines 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second thickness disclosed by Sekiya can respectively be in the claimed range, because (a) the first and second thickness disclosed by Sekiya respectively overlaps with the claimed first and second thickness, (b) the first and second thickness should be controlled and optimized to obtain a semiconductor substrate having a desired mechanical strength for forming semiconductor devices on it, while controlling the overall device thickness, and (c) the claim is prima facie obvious without showing that the claimed ranges of the first and second thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Still further regarding claim 1, Sekiya in view of Shibata et al. and/or Sugawara et al. differ from the claimed invention that the second substrate region is set to have a radial width of 1 mm to 10 mm.
Yoshida et al. disclose a semiconductor substrate (Fig. 6) comprising a second substrate region (5A) set to have a radial width of 1 mm to 10 mm ([0059]).
Since both Sekiya and Yoshida et al. teach a semiconductor substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second substrate region disclosed by Sekiya can be set to have a radial width of 1 mm to 10 mm, because (a) the radial width of the second substrate region would be correlated with the diameter of the substrate, and thus can be in the claimed range depending on the diameter of the substrate, (b) also, the radial width of the second substrate region can be controlled and optimized to avoid a notch 6 shown in Fig. 6 of Yoshida et al., (c) the radial width of the second substrate region should be controlled and optimized to accommodate more semiconductor devices, while maintaining the rigidity and mechanical strength of the second substrate region, (d) Yoshida et al. disclose a radial width of the second substrate region overlapping with the claimed range, and thus one of ordinary skill in the art can try the radial width disclosed by Yoshida et al. to obtain a desired substrate area for a device formation, and (e) the claim is prima facie obvious without showing that the claimed range of the radial width achieves unexpected results relative to the prior art range.  In re Woodruff, In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Sekiya in view of Shibata et al. and/or Sugawara et al. and further in view of Yoshida et al. disclose the wide-gap semiconductor substrate of claim 1.
The limitation “the first substrate region is formed by dry etching” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SiC substrate disclosed by Shibata et al. and/or Sugawara et al. can be a 4H-SiC, 6H-SiC, or 3C-SiC substrate, because (a) these SiC substrates have been three most commonly employed SiC substrates having a hexagonal (H) lattice structure or cubic (C) lattice structure, (b) these three SiC substrates have the most well-known electrical, mechanical and thermal characteristics, and thus have been commonly and widely employed as SiC substrates for forming semiconductor devices such as power semiconductor devices, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawada (US 2017/0175262)
Hirata et al. (US 10,319,593)
Torimi et al. (US 2017/0236905)
Schauer et al. (US 7,579,261)
Oku et al. (US 2020/0152455)
Nakata et al. (US 8,987,122)

Kajiyama et al. (US 7,858,496)
Bieck et al. (US 9,929,018)
Sekiya (US 2008/0045015)
Morcom et al. (US 6,162,702)
Sekiya (US 7,348,275)
Nakamura (US 2008/0280421)
Nishihara et al. (US 9,786,509)
Feng et al. (US 8,048,775)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J. K./Primary Examiner, Art Unit 2815                 /JAY C KIM/                                                                          Primary Examiner, Art Unit 2815                                                                                                                                                                                            August 6, 2021